         Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 1 of 17 Page ID #:1




   1     NICOLA T . FiADTNA
         United States Attorney
  2      LAWRENCE S. MIDDLETON
         Assistant United States Attorney
  3      Chief, Criminal Division
         JOHN J. LULEJIAN (Cal. Bar No. 186783)
  4      Assistant United States Attorney
                 1200 United States Courthouse
  5              312 North Spring Street
                 Los Angeles, California 90012
  6              Telephone: (213) 894-0721
                 Facsimile: (213) 894-0141
   7        ~
            t*`~ E--rail:   John.Lulejian@usdoj.gov
~."',
Lr~     Att ne~s,for Plaintiff
('~     UNITED~ST~TE~ OF AMERICA
              ca3   , .. .


                      '
                      =+e-'             UNITED STATES DISTRICT COURT
                 n .,
11            `:
               ~--.:' --" ~        FOR THE CENTRAL DISTRICT OF CALIFORNIA

12      IN THE MATTER OF THE                          No.     O
        EXTRADITION OF                                        O
13
        JINHEE KIM
14        aka "Jordan Kim,"                           FOR ARREST WARRANT AND
                                                      EXTRADITION; ORDER THEREON
15                           A Fugitive from the
                             Government of the
16                           Republic of Korea.

17

18      TO:     Honorable Paul L. Abrams
                United States Magistrate Judge
19              Central District of California

20              I, JOHN J. LULEJIAN, being duly sworn, depose and state that I

21      am an Assistant United States Attorney for the Central District of

22      California and act for the United States in fulfilling its

23      obligations to the Government of the Republic of Korea ("Korea")'

24      pursuant to the Extradition Treaty Between the Government of the

25      United States of America and the Government of the Republic of Korea,

26      U.K.-S. Korea, June 9, 1998, S. Treaty Doc. No. 106-2 (1999) (the

27      "Extradition Treaty"), with respect to the fugitive, JINHEE KIM, also

28      known as "Jordan Kim" ("KIM").
          Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 2 of 17 Page ID #:2




     1         In accordance with Title 18, United States Code, Section 3184, I

     2 ~~charge on information and belief as follows:

     3         1.    That, pursuant to the Extradition Treaty which is in force

 4 ~~between the United States and Korea, the Government of Korea has

 5        submitted a formal request through diplomatic channels for the

 6       extradition of KIM, a naturalized United States citizen.l

 7             2.    That I am informed through diplomatic channels that KIM is

 8       sought in Korea for embezzlement, counterfeiting, and uttering of

 9       false documents, in violation of Articles 231, 234, 355, and 356 of

10       Korea's Criminal Act, and Article 3(1) of Korea's Act on the

11       Aggravated Punishment, Etc. of Specific Economic Crimes.            I am

12       further informed that a warrant for KIM's arrest on those charges was

13       issued on December 21, 2012, by Judge Yu Seung-Won of the Seoul

14       Central District Court in Seoul, Korea.

15             3.    That on June 29, 2017, the Honorable Roy B. Dalton, Jr.,

16       United States District Judge for the Middle District of Florida,

17       issued an arrest warrant for KIM based on a Complaint Affidavit in

18       Support of Request for Extradition ("Florida Complaint").2           True and

19       correct copies of the Florida Complaint and arrest warrant are

20       attached hereto as Exhibits A and B, and incorporated herein by

21       reference as if set forth in full.

22            4.    That the extradition request contains, among other

23       documents, a prosecutor's statement, witness statements, and an

24
             '-    The government will attach the materials from the
25
         United States Department of State, which contain Korea's extradition
         request, when it files its Request for Extradition. The government,
26
         however, will provide a copy of these documents to KIM's counsel at
         the initial appearance.
27
              2    At that time, law enforcement believed that KIM was
28       residing in Longwood, Florida. The United States intends to unseal
         and dismiss the Florida Complaint forthwith.
                                          2
          Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 3 of 17 Page ID #:3




     1    investigative report.     I have reviewed the extradition request and

     2    note that the following facts, which were set forth in the Florida

     3    Complaint and incorporated herein by reference, may reasonably be

 4        derived from those documents:

 5                   a.    KIM was the finance manager at the Korean branch

 6        office of Emirates ("Emirates Korea"), an airline company based in

 7        Dubai, between approximately March 2005 and August 2012.           Between

 8 ' approximately January 2006 and May 2012, KIM embezzled a total of

 9        approximately KRW 36,230,168,648 (approximately USD 32,406,233) from

10       Emirates Korea.3     KIM carried out his embezzlement scheme by forging

11       the signature of Emirates Korea's country manager, Lee Sang-Jin

12       ("Lee"), on bank payment vouchers.        KIM then used those vouchers to

13       transfer funds from Emirates Korea's bank account to his own

14       accounts, his wife's accounts, and accounts of three associates.

15                   b.    Emirates Korea banked with Korea Exchange Bank ("KEB")

16       until May 2012.     Individual fund transfers at or above KRW 16,000,000

17       ' required approval from headquarters, Emirates Dubai.         However,

18       transfers below that amount could be approved with payment vouchers

19       signed by both KIM and Lee and faxed to KEB.

20                  c.    KIM forged Lee's signature on payment vouchers by

21       cutting and pasting the image file of Lee's signature and affixing it

22       to the payment vouchers.      KIM then sent the vouchers to KEB to

23       request transfers of funds into his bank accounts and those of his

24       wife, and three associates.      Each of these transfers involved between

25       KRW 13,000,000 and KRW 16,000,000.       In total, KIM made about 2,481

26       unauthorized transfers from Emirates Korea's KEB account.

27

28            3 On November 29, 2018, USD 1 equaled approximately KRW 1,118
         South Korean Won ("SKW").
                                          3
         Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 4 of 17 Page ID #:4




     1                d.   When a staff member of the finance team became

     2    suspicious about the transactions, KIM reportedly told the staff

     3    member to mind her own business, and so she no longer raised

 4       questions.

 5                  e.     To account for the embezzled funds and to avoid

 6       detection of his scheme, KIM falsely recorded payments to credit card

 7       companies on the pretext that the card companies had overpaid

 8       Emirates Korea, and Emirates Korea was refunding the overpayments to

 9       the card companies.

10                  f.     KIM and his wife used the embezzled funds to live a

11       luxuriant lifestyle.     Among other things, KIM gambled away

12       KRW 7,384,630,000 (approximately USD 6,605,215) in casinos.           He also

13       purchased numerous imported luxury automobiles, both for himself and

14       for his friends, as well as luxury watches and golf club memberships.

15       He also bought an expensive residential parcel of land for

16       approximately KRW 1,775,000,000 (approximately USD 1,587,657           and

17       began constructing a house on it, leased an apartment, and made

18       investments with the embezzled funds.

19                  g.     KIM's fraudulent activity ceased after Emirates Korea

20       switched banks from KEB to Citibank in May 2012.         KIM and his wife

21       fled Korea in August 2012, shortly before Emirates Korea officials

22       discovered KIM's embezzlement scheme.

23                  h.     An investigation into the embezzlement scheme revealed

24       that KIM parked the debts resulting from his embezzlement in the

25       accounts of the credit card companies that did business with Emirates

26       Korea.   Emirates Korea was able to trace transactions in those

27       accounts to KIM's personal bank accounts.

28
          Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 5 of 17 Page ID #:5




     1         5.    On November 28, 2018, KIM surrendered himself to the

 2        United States Marshals Service ("USMS") in Los Angeles, California.

 3        On that same day, following KIM's initial appearance, the Honorable

 4        Michael R. Wilner, United States Magistrate Judge for the Central

 5        District of California, ordered him detained.         Thus, KIM currently is

 6        in the custody of the USMS in this District, placing him within the

 7        jurisdiction of this Court.

 8             6.    Elizabeth M. M. O'Connor, an attorney in the Office of the

 9       Legal Adviser of the United States Department of State, has provided

10       the Department of Justice with a declaration authenticating a copy of

11       the diplomatic notes by which the request for extradition was made

12       and a copy of the extradition treaty between the United States and

13       the Republic of Korea, stating that the offenses for which

14       extradition is demanded are covered by the treaty, and confirming

15       ' that the documents supporting the request for extradition are

16       properly certified by the principal United States consular officer in

17       the Republic of Korea, in accordance with Title 18, United States

18       Code, Section 3190, so as to enable them to be received in evidence.

19             WHEREUPON, complainant requests that a warrant be issued, based

20       on probable cause, pursuant to Title 18, United States Code,

21       Section 3184, for the arrest of KIM; that KIM be brought before this

22       Court so that the evidence of criminality may be heard; that if on

23       such hearing this Court deems the evidence sufficient under the

24       provisions of the Extradition Treaty to sustain the charge, the Court

25       certify the same to the Secretary of State in order that a warrant

26       may issue for the surrender of KIM to the appropriate authorities of

27       the requesting state, the Republic of Korea, according to the

28

                                              5
         Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 6 of 17 Page ID #:6




     1   Extradition Treaty; and that this Court take such other actions as

 2       this Court is required.

 3

 4       DATED: This 29th day of November, 2018, at Los Angeles, California.

 5                                            Respectfully submitted,

 6                                            NICOLA T. HANNA
                                              United States Attorney
 7
                                              LAWRENCE S. MIDDLETON
 8                                            Assistant United States Attorney
                                              Chief, Criminal Division
 9

10                                                        /S
                                              JOHN J. LULEJIAN
11                                            Assistant United States Attorney

12                                            Attorneys for Complainant
                                              UNITED STATES OF AMERICA
13

14       Subscribed and sworn to before
         me this ~~~day of November,
15       2018.

16

17
         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                             D
Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 7 of 17 Page ID #:7




                         XHIBIT
Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 8 of 17 Page ID #:8
                         ~'1
                                                                                      f' ~L~~
                       ITNTTED STATES DISTRICT COURT
                        Mll7DLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION
                                                                             Z~17 J~1P~ 30 AM $~ S2

                                            MISC. NO.6:17~mc- ~~ ~            ~ rn~~~V'A~~I~a~F~,QF{~Q/H
     IN THE MATTER OF THE .                                                     ~ ~r~t~a, ~~ oRio~
     EXTRADITION OF
     JINHEE KIM,A/K/A
     JORDAN KIM


                   COMPLAINT AFFIDAVIT TN SUPPORT OF
                       REQUEST FOR EXTRADITION

           T,the undersigned Assistant Unifed States Attorney, being duly sworn,

    state on infoxmation and beliefthat the following is true and correct:

           1.    In this matter, Y actfor and on behalf ofthe Government ofthe

    Republic ofKorea("Requesting State")

          2.     There is an extradition treaty in foxc~ between the United States

    and the Republic ofKorea, Extradition Treaty between the Govexnment ofdie

    United Sfates of America and the Government ofthe Republic ofKorea, U.S.-

    S. Kor., June 9, 1998, S. Treaty Doc. No. 106-Z (1999)("the Treaty").

          3.    Pursuazit to the Treaty, the Republic ofKorea has su~bmittec~. a

   formal xequest thxough diplomatic channels for the extradition ofJinl~.ee KIM,

   also known as Jordan KTM ("KIlVI").

         4.     KIM is wanted for embezzlement and counterfeiting, in violation

   ofArticles 355, 356, 231, anal 234 ofthe Criminal A.ct, committed within fihe

  juxisdiction o#'the Requesting State; and a waxrant for his arrest was issued on

   December 21, 2012, by Judge Yu Seung-Won ofthe CC~t~al~~iricUt
                                                                 ~
                                                                             NG
                                                                             oI i'O B~ A TRUE
                                                         Af~1D CORRECT COPY OF THE ORiGIPVAL
                                                                  CLERK O~     URT
                                                            UNITED STRTE    ~!'RICT COURT
                                                             MIDDLE iS7      OF'FLORIDA
                                                              BY
                                                                    DEPUTY GL _ K
Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 9 of 17 Page ID #:9


     5eou1,Korea.

           5.     The warrant was issued on the basis ofthe following facts:

    K1M was finance manager at the Korean branch office ofEmirates("Emixates

    Korea"), an airline company based in Dubai from March 2005 through

    August 2012. From January 2006 to May 2012,KIlVI embezzled a total of

    approximately Korean Won("KRW")3b,230,168,648 (about USD

    32,327,092)from Emixates Korea.I~IM carried out his embezzlement scheme

    by forging the signature ofEmixates Korea's countxy manager on bank

    payment vouchers, a.nd using those vouchers to transfer funds from Emirates

    Korea's bank account to KIM's own accounfs, his wife's accounts, and

    accounts ofthree associates. Kim left Korea in August 2012 and has not

    returned since.

                       Overview ofthe Embezzlement Scheme

          6.     Emirates Koxea hack theix company bank account with Korea

   Exchange Bank("KEB")until May 2012. As finance manager,KTM was in

   charge oftracking and managing Emirates Korea's money flow, and emitting

   sales information and funds from Korea to the Emirates head office in Dubai.

   Transfers offiends out ofthe company's KEB account had to be accompanied

   by payment vouchers signed by both KIM and by Emirates Korea's counixy

   manager, Sang-Jin LEE ("LEE")

         7.     KIM forged LEE's signature on payment vouchers and sent the

   vouchers to KEB to request transfers offunds into the'bank accounts ofKIM,

   his wife, and three other associates. Each ofthese transfers involved between

                                         2
Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 10 of 17 Page ID #:10
                                                                 .--~




      KRW X3,000,000 and KRW 16,000,000 (the maximum amount for cone-time

      transfer). 1 KIM broke down the payments rota multiple "references," in order

      to stay undex the maximum amount fox each ~ransaci:ion. Til total, KIM made

      about 2,481 unauthorized transfers from Emirates Korea's KEB account.

      These trans~'ers continued through May 2012, when Emirates Korea closed

     their account with KEB and began banking with Citibank.

            8.     KTM manipulated the company's credit card settlement process

     in order to facilitate his embezzlement scheme. Many ofthe airline pickets sold

     by Emixates axe issued at firavel agencies. Those ~icl~et sales axe reported to a

     Billing and Settlement Plan(`BSP"}, which is an elec~onic billing system set

     up fo manage the flow offunds and data befiween travel agencies and airlines.

     The SSP then reports the sales to Emirates Korea, which enters i:1ie sales into

     their accounting system as "Amounts Receivable." For purchases made at

     firavel agencies using cxedit cards, the credit card companies directly

     transferred the funds into Emirates Korea's bank account, a.f~ex deducting their

     own sezv~.ce fees. It usually takes seven to ten days from the rime ofpurchase

    for the funds from credit card sales to be deposited into Emirates Korea's

    account. The Emirates Koxea finance team then updates the accounting

    system with ".Amounts Received." Once the amo~.tnts axe deposited,the



           z Any txan.sfer offunds lower than KRW 16,000,000 only required the
    signatuxes ofthe country manager and finance manager, while transfers of
    KRW 16,000,000 or higher required the signature ofthe finance manager at
    Emirates' Dubai headquartexs.
                                            3
Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 11 of 17 Page ID #:11
                                                                  ~9




      money is transferred to the head of~'ice in Dubai on a weekly basis.

            9.     In order to cover up the amounts he was embezzling, KIM made

     entries into the accounting system falsely showing that credit card companies

     had overpaid Emirates Korea, and that they needed to be xefixnded. KIM tried

     to explain away discrepancies by stating fihat the credit card companies take

     up to two months(not seven to ten days)to deposit money into Emirates

     Korea's account and that any error in bzlliti.g required KIlV.I to return the entire

     amount ofthe transaction to the credit card.company. After KIlVI recorded

     these refund payments to the credit card companies in the system, KIM faxed

     payment vouchers to the bank. However,fhe actual vouchers instructed KEB

     to transfer the funds to the accounts ofKIM,h.is wife, and associates, and not

     to the credit card companies. Adciifiionally, KIM forged the signature ofLEE

     on each ofthe payment vouchers.

           10.    Emirates Korea was nod subject to independent audits in. Korea,

    so the only oversight ofthe finance department's activities came from the head

    of~.ce. As Long as the money and accounting numbers sent to the head oi~ice

    added up and were consistent, no red flags woixld be raised. The KEB bank

    statements showJng K]M's unaufhoxazed transfers d-id not include the names

    ofthe payees, so this information did not show up during any audits by the

    head ofixce. When Emirates Korea:received the bank statements from KEB,

    KIM himselfreconciled them with the numbers in the company's accounting

                                            0
Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 12 of 17 Page ID #:12
                          .~




     system, and did not allow other finance team employees to carry out fihis

     acrivity. When other membexs ofthe finance team raised concerns about some

     of~1ie transactions, KIM told them he was addressing the issue and that-they

     should mind theix own business. Tn addition to manipulating the numbers in

     ~rhe accountix~.g system,KIM also provide.the head office with false

     information about the ticket sales process, in order to avozd suspicion.

                        KIlVI's S~endin~ ofthe Em~bezzle~.Funds

            11.    K1M and hi.s wife used the embezzled funds fio live a luxuriant

     lifestyle. Among other things, KIM gambled away KRW 7,384,630,000(LTSD

     6,565,574)in casinos. KIlYI also purchased numerous impoxted luxury

     automobiles, both fox himself and for his friends, as well as Iuxury watches

     and golf club memberships. He bought axe. expensive parcel ofland for KRW

    1,775,000,000(USD 1,578,1289)and began constructing a house on it, leased

    an apartment, and made other real estate investments through a company he

    created. K.LM often ixa.nsferred the embezzled funds from his or his wife's

    accounts into the accounts offriends and associates, and then asked those

    indzviduals fo withdraw the funds and deliver the cash to K~CM. Tk~rough these

    ~rans:fers, I~IlVI tried to avoid coming under suspicion for withdxawing large

    sums of money.

          12.     KIM's fraudulent activity cease.after Emirates Korea sw7itched

    banks from KES to Citibank in May 20X2. Various individuals at Emixates

                                           5
Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 13 of 17 Page ID #:13
                                                                "'4




      Korea continued to raise concerns about the large number ofsuspicious

     transactions and the amounts involved. KIM and his wife fled Korea in

      August 2012, shortly before K]M's embezzlement scheme was uncovexed by

     Emirates Korea of~.cials.

             T3.    KIM maybe fo~.n~. within the jurisdiction ofthis Court at Z0~8

     .Alaqua Drive, Longwood,FL 32779, which is where K]M xesides.

            14.     Elizabeth O'Connor, an attorx~.ey in the Office ofthe Legal.

     Adviser oft~h.e United States Department of State, has prova.ded the

     Department of Justice with a declaration authenticating a copy o~the

     diploma~zc notes by wl~uch the xequest for extradition was made and a copy of

     the extradition -treaty between the rTnited States and the Republic ofKorea,

     stating that the offenses for wlsich extradition is demanded are coverecY.by the

     Meaty, and confirming that the documents supporting the request for

    extradition are properly certi~.ed by the principal United States consular officer

    in.the Republic ofKorea, in. accoxdance with 18 U.S.C. § 3190, so as to

    enable them to be received in evidence.

           15.     The declaxa~ion from the Depaxtment of State, with its

    attachments,including a copy ofthe diplomatic notes from the requesting

    state, a copy ofthe relevant extradition ~rea-ty, and the certified documents

    submitted in support ofthe request(marked collectively as Government's

   Exhibit Number 1) are f~1ed with this complaint and incorporated by reference
Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 14 of 17 Page ID #:14




     herein.

            16.    The person named above would be likely to flee ifhe learned of

     th.e existence of a warrant fox his axrest.

            WHEREFORE,the undersigned requests that a warrant fox the arrest

     of'~Yie af'orenamed person be issued in accordance with the extradition treaty

     between the United States and the Republic ofKorea, and X8 U.S.C. § 3184,

    so that the fugitive maybe axrested and brought before this Coux-~ "to the end

    that the evidence of criminality may be heard and considered," and that this

    complaint and. warxant be placed under the seal ofthe court until such tune as

    fhe warrant is executed.


                                                    es   an o
                                                Ass' a U 'ec1. States Attorney

    Sworn to before me and subscribed
    in my presence this~~day of June, 2017.



                                              The Honorable R B. Dalton, Jx.
                                              United States District Judge




                                            7
Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 15 of 17 Page ID #:15




                          XHIBIT
          Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 16 of 17 Page ID #:16



AO 442 (Rev. 11/11) Arrest Wazrant


                                        UI~TITED STATES DISTRICT COURT
                                                              for the                                               .~    ~
                                                      Middle District ofFlorida



                                                                                                       /~~
    In the matter of the Extradition of Jinhee Kim, a/k/a      )           Case No. 6:17-mj- ~~—~~ — ~
                         Jordan Kim                            ~

                                                                                                      FOF~EGOING 70 ~~ ATRUE
                                                                ~                       I C~RTIFYTHE
                                                                                                             OF THE JR1GfIVAI_
                                                                ~                         AIVD C~RRE~T COP
                            Defendant                                                               CLERY~OF D,. R~
                                                                                                    STATES -I T~ICT COURT
                                                                                             U~«E~                ~LORI~A
                                                   A RREST WARRANT                             MID~L~ iST T ~)F
                                                                                                BY:
                                                                                                     p~pU.      ~R
 To:      Any authorized law enforcement officer

                                                                                                                t unnecessary delay
       ' YOU AJR~ COMMANDED fo arrest and bring before a United States magistratejudge withou
                                                                                                                                      ,
(name ofperson to be arrested) Jinhee Kim, a/k/a Jordan Kim
                                                                                wzth the court:
who is accused of an offense or violation based on the following document filed

 ~! Indicfrnent     Q Superseding Indictment    Cl Information     ~ Superseding Information G~ Complaint
                                 Q Supervised Release Violation Petition   ~ Violation Notice la Order of~e Court
 O Probation Violation Petition

 This offense is briefly described as follows:
  18 U.S.C. § 3184: Fugitive from foreign country to United States




 Date:        ~~ /
                                                                                         Issuing off issignature


 City and state:       Orlando, FL                                              ROY B. DALTON, Jr., U.S. District Judge
                                                                                           Printed name and title


                                                              Return

          This warrant was received on (dare)                           and the person was arrested on (date)
 at(city and state)                        __ __



f Date:                                                                                 Arresting offrcer's signature



                                                                                           Printed name and Lille
        Case 2:18-mj-03169-DUTY Document 1 Filed 11/29/18 Page 17 of 17 Page ID #:17



AO 442 (ftev. 11/11) Arrest Warrant(Page 2)



                                                                                                    use only
                      This second page contains personal identifiers provided for law-enforcen~ent
                                           not be filed in court with the executed warrant unless under seal.
                      and therefore should

                                                  (Notfor Public Disclosure)

Name of defendant/offender: Jinhee Kim
Known aliases:      Gordan Kim

Last known zesidence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone ntunbers:
Place ofbirth:
Date ofbirth:
Social Security number:
Height:                                                              Weight

Sex:                                                                 Race:
Hair:                                                                Eyes:
Scars, tattoos, other distinguishing marks:




History ofviolence, weapons, drug use:


Known family, friends, and other associates (nm~, relation, address,phone number):


FBI nwnber:
Complete description of auto:


Investigative agency and address:

                                                                                       ('}'applicable):
 Name and telephone numbers (office and cell)of pretrial services or probation officer



Date oflast contact with pretrial services or probation officer (ifapplicable):
